Citation Nr: 0522140	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a claim for accrued benefits based on an appeal for 
an effective date prior to February 8, 1990, for an award of 
service connection for a right knee disorder was timely 
filed.  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant testified at a hearing at the RO before a 
member of the Board in March 2004.  

The case was remanded by the Board in August 2004.  


FINDINGS OF FACT

1.	At the time of the veteran's death in September 1993 he 
had an appeal pending for an earlier effective date for an 
award of service connection for a right knee disorder.  

2.	The appellant submitted a claim for burial benefits in 
January 1994.  

3.	The appellant submitted a claim for accrued benefits, 
based upon the claim for an earlier effective date that was 
pending at the time of the veteran's death, in July 1998.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits was not timely 
filed.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(c) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has provided the appellant with the appropriate notice 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  In this regard, the appellant was furnished a 
supplemental statement of the case in September 2004, 
pursuant to remand by Board.  This provided notification of 
the information and evidence necessary to substantiate this 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
for information as to any evidence that pertains to the claim 
that he wished VA to try to obtain.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
evidence.  The appellant and her representative have had two 
hearings on appeal in this case.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the appellant, and adjudication of this 
appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Review of the record shows that the veteran was granted 
service connection for a right knee disorder in August 1991, 
with a 20 percent evaluation being assigned.  He submitted a 
notice of disagreement with the effective date of the award 
in November 1991.  In September 1993 the VA was advised that 
the veteran had died in July 1993.  

In January 1994, the appellant submitted an application for 
burial benefits.  She did not give any indication that she 
wished to claim accrued benefits based upon the claim pending 
at the time of the veteran's death.  

In July 1998, the appellant submitted a claim for accrued 
benefits based upon the claim for an earlier effective date 
for an award of service connection for a right knee disorder 
that was pending at the time of the veteran's death.  


Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to the living 
person first listed as follows: (1) His/Her spouse, (2) 
His/Her children (in equal shares), (3) His/Her dependent 
parents (in equal shares).  38 U.S.C.A. § 5121.

Applications for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation or dependency and indemnity compensation (DIC), 
by an apportionee, surviving spouse, child or parent is 
deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.1000(c).

The appellant did not submit her claim for accrued benefits 
until 5 years after the date of the veteran's death.  While 
she did submit an application for burial benefits, this is 
not considered to be an application for accrued or DIC 
benefits.  Moreover, VA is not obligated to furnish her with 
application forms for accrued benefits or breach any 
regulatory obligation to furnish those applications.  Shields 
v. Brown 8 Vet. App. 346 (1995).  

Under these circumstances, the appeal must be denied as the 
claim was not filed in a timely fashion.  


ORDER

The appeal for accrued benefits is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


